Title: To Thomas Jefferson from James Pleasants, 21 April 1822
From: Pleasants, James
To: Jefferson, Thomas


Dear Sir
Washington
21st April 1822
I enclose to you a statement of the balance of principal & interest due on Ronald’s debt to you, with mr Peyton’s letter acknowledging the receipt of a check therefore which has been received & carried to your credit. Being busy at the moment, I got one of the young men in the clerk’s office to make the calculation of interest due on the two sums, and think it correct. You will be pleased to look over it, and if it is right forward to me Your receipt descriptive of the transaction, to enable me to make the necessary return, as surviving commissioner for executing the deed. I shall probably leave this place on or about the 8th of May, and a letter directed to me in Goochland, Beaverdam post office, will answer all necessary purposes.It was my intention to have answered at some length your obliging communication on the subject of the Judiciary &Ca but as I hope to have the pleasure of seeing you in a few weeks, a pleasure which I have long wished, I will postpone the subject. Suffice it to say at this time, that the temper of the present Congress has not been considered favourable to the expectation of their doing any thing efficient on the subject, and I think it by no means certain that such a congress can rationally be expected very soon.I was mortified at the situation in which the legislature left the University at the close of their late session, but hope the next will be more liberal towards an institution, calculated to reflect so much honor & benefit on our state. I am with sentiments of most sincere respect & esteem,yr Obt ServtJames Pleasants jr